DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-18) in the reply filed on 24 August 2021 is acknowledged.  The traversal is on the ground(s) that “it is submitted that a serious burden does not exist for searching and examining all of Claims 1-20, as the claims are drawn to subject matter for which searching is likely to overlap”.  This is not found persuasive because, as stated in the restriction requirement mailed 24 June 2021, the two groups are related as combination-subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the main body having a bore with a helical groove formed therein, the helical groove configured to facilitate formation of at least one air pocket between the bore of the main body and the beverage container when the beverage container is received in the main body or the main body having a major interior surface formed from a plurality of angled walls, the plurality of angled walls configured to facilitate friction between the major interior surface as the main body and the beverage container when the beverage container is received in the main body, thereby securing the beverage container within the main body, not required by the combination. The subcombination has separate utility such as a food holder, insulating sleeve or a beverage holder. Furthermore, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or .
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-18 are generic to the following disclosed patentably distinct species: 
 Species I: Figures 1-9 disclose a beverage insulator for holding a beverage container with a main body and a threaded lip, a handgrip, a threaded lid and a helical groove within the beverage insulator.
Species II: Figures 10 and 11 disclose a beverage insulator for holding a beverage container with a main body, a handgrip, a sleeve having a cylindrical aperture for receiving the beverage container and  a helical groove within the beverage insulator and a plurality of rings, in the form of flaps, within the sleeve for holding the beverage container within the sleeve.
Species III: Figures 12-15 disclose a beverage insulator for holding a beverage container with a main body and an L-shaped channel on the lip, a handgrip, a lid with a corresponding prong for attaching to the lip of the insulator and a plurality of angled walls within the beverage insulator.
Species IV: Figures 16-18 disclose a beverage insulator kit with a beverage insulator and a caddy where the caddy holds the beverage insulator and accessories, such as lids for the beverage insulator.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I requires a search for a beverage insulator for holding a beverage container with a threaded lip, a threaded lid and a helical groove within the beverage insulator, not required by the other species. Species II requires a search for a beverage insulator for holding a beverage container with a sleeve having a cylindrical aperture for receiving the beverage container and a helical groove within the beverage insulator and a plurality of rings, in the form of flaps, within the sleeve for holding the beverage container within the sleeve, not required by the other species. Species III requires a search for a beverage insulator for holding a beverage container with an L-shaped channel on the lip, a lid with a corresponding prong for attaching to the lip of the insulator and a plurality of angled walls within the beverage insulator, not required by the other species. Species IV requires a search for a beverage insulator kit with a beverage insulator and a caddy where the caddy holds the beverage insulator and accessories, such as lids for the beverage insulator, not required by the other species
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER A PAGAN/               Examiner, Art Unit 3735